Exhibit 10.01




              
              
ENTEK
ENERGY LIMITED
              
              
              
               Ground Floor, Canute House
15 Rheola Street
West Perth
Western Australia 6005
Telephone: +618 9213 4388
Facsimile: +618 9213 4399
ABN 43 108 403 425
Email: admin@entekenergy.com.au


--------------------------------------------------------------------------------

Reference: 941 :0609/ETE/reb.L

23 June 2009

Mr. Paul Laird
President

New Frontier Energy, Inc.
1789 W. Littleton Blvd.
Littleton, CO 80120

Dear Sir

SUBJECT: Letter of Offer, dated June 23, 2009

Reference is made to our Letter of Offer, dated June 23, 2009, pursuant to which
Entek Energy Limited (Entek”) has proposed to enter into a farmout agreement
(through an Entek subsidiary) with New Frontier Energy, Inc. (NFEI”), as more
fully detailed in the Letter of Offer (the “Proposed Transaction”). We are in
receipt of your email, dated June 12, 2009, regarding the proposed timeline for
operations. In view of the timeline you have set out, we are prepared to commit
the resources necessary to complete our due diligence and to endeavor to
negotiate definitive documents, subject to our board’s approval, within four
weeks of execution of this letter by NFEI or a lesser period in the event
negotiations are terminated by Entek by written notice to NFEI. The period of
four weeks, or lesser period to termination by Entek, from the date of execution
by NFEI of this letter is referred to herein as the “Due Diligence Period.”

Given the significant cost and expense that Entek will incur in connection with
its due diligence and preparation of definitive documents, Entek requests that
NFEI agree to negotiate exclusively with Entek with respect to the Proposed
Transaction during the Due Diligence Period. Accordingly, we respectfully
request that NFEI execute a counterpart of this letter in the space provided
below to indicate its acceptance of the Letter of Offer and its agreement that,
during the Due Diligence Period, none of NFEI, nor any of its directors,
officers, employees, representatives, agents or advisors will, directly or
indirectly, alone or with others, solicit, encourage or initiate any offer or
proposal from, or engage in any discussions or negotiations with, or provide any
information to, any person, entity or group (other than Entek and its
representatives) concerning (i) a proposed farmout, sale, transfer or other
disposition of all or any portion of NFEI’s oil and gas properties, or (ii) a
merger or consolidation of NFEI with, or acquisition of NFEI by, any third
party.

Should you have any questions, please do not hesitate to contact me. We look
forward to working with you on the Proposed Transaction.

Very truly yours,

/s/ Russell E. Brimage
Russell F. Brimage
Director & Chief Executive Officer

Agreed to and Accepted this 23rd day of June, 2009.
New Frontier Energy, Inc.

By: /s/ Paul G. Laird
Name: Paul G. Laird
Title: President

--------------------------------------------------------------------------------

